216 F.2d 191
Raymond J. DOHERTY, Plaintiff-Appellee,v.NEW YORK CENTRAL RAILROAD COMPANY, Defendant-Appellant.
No. 73, Docket 23168.
United States Court of Appeals Second Circuit.
Argued Oct. 8, 1954.Decided Oct. 8, 1954.

Appeal from the United States District Court for the Western District of New York; John Knight, Judge.
Brown, Kelly, Turner & Symons, Buffalo, N.Y.  (John E. Leach, Buffalo, N.Y., of counsel), for defendant-appellant.
McElroy, Young, Mahley & Dunn, Syracuse, N.Y.  (William C. Martin, Syracuse, N.Y., of counsel), for plaintiff-appellee.
Before CLARK, Chief Judge, and L. HAND and FRANK, Circuit Judges.
PER CURIAM.


1
Judgment affirmed in open court.